ORDER
The above-noted attorney was suspended from the practice of law on April 4, 2011. On March 14, 2013, he filed a petition for reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure.
Disciplinary Counsel conducted an investigation to determine whether there is any evidence that the petitioner does not presently possess the requisite moral fitness to resume the practice of law in this state. Disciplinary Counsel has submitted his report to the Court, and has no objection to the petition.
The petitioner appeared before this Court, at its conference on December 18, 2013. After review of the petition, the report and recommendation of Disciplinary Counsel, and the representations of the petitioner, we deem that the petition should be granted.
Accordingly, the petitioner, Michael A. Mosco, is hereby reinstated to the practice of law in this state.